                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JERRY BROWN,                                   Case No. 17-cv-02691-PJH
                                                       Plaintiff,
                                   8
                                                                                        ORDER DENYING MOTION FOR
                                                 v.                                     RECONSIDERATION
                                   9

                                  10     RAYMOND MADDEN,                                Re: Dkt. No. 35
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a pro se state prisoner, brought a habeas petition under 28 U.S.C. §

                                  14   2254. The court previously granted respondent’s motion to dismiss and dismissed four of

                                  15   the seven claims in the petition as procedurally defaulted. Docket No. 34. The petition

                                  16   continues with three claims. Petitioner has filed a motion for reconsideration of the

                                  17   dismissed claims.

                                  18          Where the court's ruling has not resulted in a final judgment or order,

                                  19   reconsideration of the ruling may be sought under Rule 54(b) of the Federal Rules of Civil

                                  20   Procedure, which provides that any order which does not terminate the action is subject

                                  21   to revision at any time before the entry of judgment. See Fed. R. Civ. P. 54(b).

                                  22   “Reconsideration is appropriate if the district court (1) is presented with newly discovered

                                  23   evidence, (2) committed clear error or the initial decision was manifestly unjust, or (3) if

                                  24   there is an intervening change in controlling law.” School Dist. No. 1J v. ACandS, Inc., 5

                                  25   F.3d 1255, 1263 (9th Cir. 1993).

                                  26          The claims were dismissed as procedurally defaulted because the California

                                  27   Supreme Court denied the claims as untimely and relied on a state law ground that was

                                  28   independent of federal law and adequate to support the judgment. Petitioner set forth the
                                   1   cause and prejudice standard in his opposition but presented no specific arguments

                                   2   showing that he had cause to default his claims. The court has reviewed petitioner’s

                                   3   motion for reconsideration, but he has still not presented sufficient arguments to

                                   4   demonstrate cause and prejudice. While petitioner may have delayed presenting all of

                                   5   his claims in this federal habeas petition, he does not discuss why he was delayed

                                   6   presenting his claims in state court. Nor has he shown that he will be prejudiced. The

                                   7   motion for reconsideration (Docket No. 35) is DENIED. Petitioner may file a traverse to

                                   8   the answer by October 23, 2019.

                                   9         IT IS SO ORDERED.

                                  10   Dated: October 3, 2019

                                  11

                                  12                                                          /s/ Phyllis J. Hamilton
Northern District of California
 United States District Court




                                                                                              PHYLLIS J. HAMILTON
                                  13                                                          United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
